DETAILED ACTION
This office action is a response to the Request for Continued Examination (RCE) filed on May 9, 2022.
Claims 1-3, 6-10 and 13-18 are pending.
Claims 1-3, 6-10 and 13-18 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 9, 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6-10 and 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to amended Claims (See Office Action).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 7, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6 and 13, Claims 6 and 13 recite the limitation "the header" in Line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 6 and 13 depend upon independent Claim 1 and 8 respectively. Claims 1 and 8 do not recite any particular header. It is not clear what the header corresponds.

Regarding Claim 7 and 14, Claims 7 and 14 recite the limitation "the registration request" in Line 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 6 and 13 depend upon independent Claim 1 and 8 respectively. Claims 1 and 8 recite “a request”. It is not clear if the registration request corresponds to the same request or if there is another request specific to registration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. U.S. Patent Application Publication 2018/0176340, hereinafter Huang, in view of Savolainen et al. U.S. Patent Application Publication 2015/0334015, hereinafter Savolainen.  

Regarding Claim 1, Huang discloses a first network node for facilitating communication between a non-IP system and an IP system (Abstract; Figure 1, 2, 6, 16-34), comprising:
	one or more receivers operatively coupled to one or more processors, the one or more receivers configured to receive a request related to a wireless transmit/receive unit (WTRU) associated with a  service ID (Attach request of Figure 6; Paragraph [0056 and 0104-0105] UE provides non-IP data transmission information to a network by using an attach request message. The non-IP data transmission information includes a PDN type, a service data parameter, an IP support capability, and the like);
	the one or more receivers configured to receive non-IP data from the WTRU associated with the service ID (Paragraph [0053-0059, 0077-0079 and 0147] A core network node receives a first packet from user equipment UE or an application server AS. In a non-IP data transmission scenario, the UE or the application server (AS) sends the first packet to the core network node. The core network node translates the first packet according to non-Internet Protocol IP data transmission information, to obtain a second packet. In this embodiment, the core network node receives an attach request sent by the UE that may add the non-IP data transmission information to the request. The core network node translates the received first packet according to the non-IP data transmission information, to obtain the second packet obtained after translation is performed; That is along with a request associated with a service ID, the network node receives non-IP data from the WTRU associated with the service ID);
one or more transmitters operatively coupled to the one or more processors, the one or more transmitters configured to communicating with one or more second network nodes based on the request (Crate session request of Figure 6; Paragraph [0107] An MME on the network side selects, according to the non-IP data transmission information provided by the UE, a P-GW that supports non-IP data transmission. The MME determines the corresponding P-GW according to the PDN type in the non-IP data transmission information, and initiates a create session request. The P-GW determines, according to the non-IP data transmission information provided by the UE, whether to assign an IP address to the UE);
the one or more receivers configured to receive information from the one or more second network nodes including mapping information, wherein the mapping information includes an IP address and wherein the mapping information is associated with the service ID (Create Session of Figure 6; Paragraph [0107-0110] The P-GW determines, according to the non-IP data transmission information provided by the UE, whether to assign an IP address to the UE. If the UE does not support an IP, but the AS supports the IP, the P-GW may negotiate with the AS about IP address assignment for the UE, and an assigned IP address is used by the AS to address the UE, and is used for bearer association and mapping; The non-IP data bearer information may include information such as an EPS bearer identity, a P-GW address, and a TEID. The MME sends an attach accept message to the UE. The attach accept message includes the non-IP data bearer information; That is mapping information is received including bearer information and assignment of an IP address for the UE);
and the one or more transmitters configured to forward the non-IP data in an IP data packet to a destination outside of the non-IP system (Figure 1 and 16; Paragraph [0054-0060] in a non-IP data transmission scenario, the UE or the application server (AS) sends the first packet to the core network node. The core network node translates the first packet according to non-Internet Protocol IP data transmission information, to obtain a second packet. The core network node translates the received first packet according to the non-IP data transmission information, to obtain the second packet obtained after translation is performed. The core network node sends the second packet by using a data transmission channel. The core network node translates the first packet, and sends, to a target device, the second packet obtained after translation is performed. So far, a non-IP data transmission process is completed. Packet translation is performed to support effective non-IP data transmission, so that complexity and costs of the UE are significantly reduced. In addition, a size of data transmitted on a network side is reduced, so that network resources are saved; That is the non-IP data is translated into an IP data packet and transmitted to an application server which is a destination outside the non-IP system);
wherein the non-IP data is transformed into the IP data packet using the mapping information (Figure 1 and 16; Paragraph [0063-0076] For an uplink non-IP service data flow, the UE stores a mapping relationship between an uplink traffic flow template (UL-TFT) and a radio bearer (RB); maps a different service data flow to a corresponding RB according to the UL-TFT, where the mapping relationship may be implemented according to an RB identity (ID); and sends the data to a base station by using the RB. A packet filter in the UL-TFT may be used to group the data based on information such as a UE identifier, an AS identifier, a protocol port number, or a service identifier. Paragraph [0054-0060, 0147-0148 and 0205-0215] A method for translating a packet by using non-IP data transmission information is provided. The UE sends the first packet and the non-Internet Protocol IP data transmission information to the core network node, to enable the core network node to: translate the first packet according to the non-IP data transmission information, to obtain the second packet, and send the second packet. So far, a non-IP data transmission process is completed. Packet translation is performed to support effective non-IP data transmission, so that complexity and costs of the UE are significantly reduced. In addition, a size of data transmitted on a network side is reduced, so that network resources are saved. the non-IP data transmission information specifically includes a packet data network PDN type, a service data parameter, and an IP support capability; or the non-IP data transmission information specifically includes the PDN type and the service data parameter. In this embodiment, IP data transmission information may include a PDN type, a service data parameter, and an IP support capability, or may include a PDN type and a service data parameter; The service data parameter is used to distinguish between different services at a data transmit end and a data receive end, and includes parameters such as a source IP address, a source port, a destination IP address, a destination port, and a transmission protocol. In addition, the service data parameter may further include another parameter related to data transmission, for example, a service level and a protocol version number);
and forwarding is based on the service ID, the IP address and a port number associated with the non-IP data (Paragraph [0054-0060, 0147-0148 and 0205-0215] The service data parameter is used to distinguish between different services at a data transmit end and a data receive end, and includes parameters such as a source IP address, a source port, a destination IP address, a destination port, and a transmission protocol. In addition, the service data parameter may further include another parameter related to data transmission, for example, a service level and a protocol version number; Paragraph [0063-0064 and 0147] A packet filter in the UL-TFT may be used to group the data based on information such as a UE identifier, an AS identifier, a protocol port number, or a service identifier. The base station associates the RB with a corresponding S1 bearer; That is based on the non-IP bearer information and mapping information received from the second network nodes the first network node forwards the data to the IP system using the service ID, newly assigned IP address and the port number). 
Huang readily discloses the limitations of Claim 1 in receiving non-IP data from a wireless transmit/receive unit (WTRU) and transmitting an IP data packet to a destination outside of the non-IP system but may not explicitly disclose wherein the forwarding to a destination is determined based on the service ID.
However, Savolainen more specifically teaches wherein the destination is determined based on the service ID (Paragraph [0006-0008 and 0034] and Claim 5;  Receive a data packet, at least one processing core configured to determine, based on contents of the data packet, a new destination address for the packet, wherein the received data packet does not comprise the new destination address in a header field, the at least one processing core being configured to insert the new destination address into a destination address header field of the data packet, and a transmitter configured to cause the data packet to be transmitted after the new destination address has been inserted; The at least one processing core is configured to determine the new destination address based on at least one of a service identifier, a channel identifier relating to the data packet and a header value comprised in the data packet. Using a service identifier may comprise using a mapping from a set of service identifiers to a set of new destination addresses. Using a header value may comprise using a mapping from a set of header values to a set of new destination addresses. An example of a service identifier is a Bluetooth Universally Unique Identifier, UID).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang with the teachings of Savolainen. Savolainen provides a solution for handling messages, header compression may be utilized to compress headers of packets in order to decrease a number of bits that need to be transported, and hence to save resources of the network such as power and bandwidth. Loss of transmitted data pocket is reduced by inserting new destination address into the destination address header field of data packet after receiving the initial compressed message (Savolainen Abstract; Paragraph [0006-0008 and 0030]).


Regarding Claim 8, see the rejection of Claim 1. Claim 1 is an apparatus claim corresponding the method of Claim 8 with the same features. Therefore the same rejection applies as the rejection of Claim 1. 

Regarding Claim 16 and 18, Huang in view of Savolainen disclose the first network node and method of Claim 1 and 8. Huang in view of Savolainen further disclose wherein the IP address is based on IPv6 (Huang Paragraph [0081-0086] Internet Protocol (IPv6); Savolainen Paragraph [0022]).

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Savolainen as applied to claim 1 and 8 above, and further in view of Kavanaugh et al. U.S. Patent Application Publication 2012/0203909, hereinafter Kavanaugh. 

Regarding Claim 2 and 9, Huang in view of Savolainen disclose the first network node and method of Claim 1 and 8. Huang in view of Savolainen disclose different device IDs but fail to disclose wherein the request also includes a device ID, wherein the device ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key.
However, Kavanaugh more specifically teaches wherein the device ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key (Paragraph [0038] The network identifier may be non-IP based. In cellular private networks, examples of non-IP based network identifiers may include the MSISDN, the International Mobile Subscriber Identity (IMSI), the International Mobile Equipment Identifier (IMEI) or the Integrated Circuit Card ID (ICCID) associated with the network device. As such, the public network device identifiers may be used in association or in place of MSISDNs or other forms of network identifiers, for example. Accordingly, services such as SMS, a Unstructured Supplementary Service Data (USSD), Multimedia Messaging Service (MMS), Cell Broadcasting Service (CBS), paging and so forth in cellular network systems which are today dependent on non-IP based network identifiers may be employed to forward data in the private network and/or the private network may be configured to employ PNDIs for such services rather than MSISDNs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang in view of Savolainen with the teachings of Kavanaugh. Kavanaugh provides a solution for providing forwarding of data between network devices and for efficient communication and substantially reduced network traffic, which may be useful to communicate with M2M or other types of network devices. The predetermined security level can be provided, by addressing via the public network device identifier (PNDI). (Kavanaugh Abstract; Paragraph [0012-0020 and 0039]).

Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Savolainen as applied to claim 1 and 8 above, and further in view of Chaskar U.S. Patent Application Publication 2004/0081120, hereinafter Chaskar.

Regarding Claim 3 and 10, Huang in view of Savolainen disclose the first network node and method of Claim 1 and 8. Huang in view of Savolainen fail to explicitly disclose wherein the service ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key.
However, Chaskar more specifically teaches wherein the service ID is selected from the group comprising of a text string, a universal resource indicator (URI), an IMEI, or a public cryptography key (Paragraph [0076] Communication between the network server and the location tracker, or between the SCS and the location tracker, may occur over a proprietary interface or over a standard interface. non-IP networks and messaging protocols where the originator and/or receiver of a message can be specified using Uniform Resource Locators (URLs) or Universal Resource Identifiers ( URIs)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang in view of Savolainen with the teachings of Chaskar. Chaskar provides a solution which allows user to process the received pre-programmed messages and may reside in the network or in the mobile terminal depending on the nature of service. Allows user to avail the service during future visits to a predetermined location (Chaskar Abstract; Paragraph [0001-0012]).

Claim 6 and 13, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Savolainen as applied to claim 1 and 8 above, and further in view of Arad et al. U.S. Patent 7,697,422, hereinafter Arad.

Regarding Claim 6 and 13, Huang in view of Savolainen disclose the first network node and method of Claim 1 and 8. Huang in view of Savolainen fail to explicitly disclose wherein the header includes a priority field.
However, Arad more specifically teaches wherein the header includes a priority field (Arad Column 17 [Line 6-59] discloses quality of service marking for non-IP packets in which for tagged non-IP packets, the QoS Profile Index is set according to User Priority).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang in view of Savolainen with the teachings of Arad. Arad provides a solution in which the modification of the external QoS attribute can be prevented, thereby preserving the external QoS attribute in an unchanged state on egress from the network device (Arad Abstract; Column 1 and 2).

Claim 7 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Savolainen as applied to claim 4 and 11 above, and further in view of 3GPP TR 23.720 V13.0.0 “3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on architecture enhancements for Cellular Internet of Things (Release 13), previously cited, hereinafter 3GPP TR 23.720.

Regarding Claim 7 and 14, Huang in view of Savolainen disclose the first network node and method of Claim 4 and 11. Huang in view of Savolainen disclose a registration request but fail to explicitly disclose wherein the registration request also includes one or more of a low-mobility indication, a non-IP data device indication, an outgoing data only flag, an incoming data only flag, or an outgoing and incoming data flag.
	However, 3GPP TR 23.720 teaches wherein the registration request also includes one or more of a low-mobility indication, a non-IP data device indication, an outgoing data only flag, an incoming data only flag, or an outgoing and incoming data flag (Section 6.2.1.2 and 6.2.1.3 Mobile originated small data transfer in which during the attach procedure process the Mobile device will indicate a non-IP data type or SMS data type to indicate it wishes to register for non-IP data transmission).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang in view of Savolainen with the teachings of 3GPP TR 23.720. 3GPP TR 23.720 provides mutual agreed upon standards for efficient support of infrequency small data transmission for Cellular IoT and support for non-IP data (Section 1 and 6.2).

Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Savolainen as applied to claim 1 and 8 above, and further in view of Zhang et al. U.S. Patent Application Publication 2016/0105915, hereinafter Zhang.

Regarding Claim 15 and 17, Huang in view of Savolainen disclose the first network node and method of Claim 1 and 8. Huang in view of Savolainen may not explicitly disclose wherein the receiving a request is based on receiving an indication that the first network node has been selected.
However, Zhang teaches wherein the receiving a request is based on receiving an indication that the first network node has been selected (Figure 4; Paragraph [0065-0068] Transmitting a broadcast message in a cell served by the access node, the message indicating that the access node supports connectivity to at least one core network associated with another RAN than the standalone LTE RAN. According to one embodiment, the broadcast message transmitted in the cell served by the access node may comprise a mobile network identity which is pre-defined to indicate that the access node supports connectivity to the at least one core network associated with another RAN than the standalone LTE RAN. Receiving a request to attach from a wireless device in the cell, for establishing a secure connection for user data between the wireless device and a target core network via the access node).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Huang in view of Savolainen with the teachings of Zhang. Zhang provides smart network selection for providing the requested service to a UE, in order to reduce data-rate cost, improve Quality of Service (QoS) and/or improve security based on the traffic type of the service (Zhang Abstract; Paragraph [0001-0012 and 0049]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414